Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites “the identifying”, which lacks sufficient antecedent basis.
	Claim 22 recites “M2 macrophage”, which lacks sufficient antecedent basis.
	Claim 22 recites “the (A) and (B)”, which lacks sufficient antecedent basis.
	[An attempt by Examiner was made to contact Applicant’s attorney to facilitate compact prosecution with a possible examiner’s amendment, but no response was received by Examiner. While the present Office action is made final, Examiner notes that an amendment after final to avoid the 112 rejections made above and to put the application in condition for allowance would be entered.]

Allowable Subject Matter
Claims 1-4, 7-21, and 23-27 are allowed.
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. It was not found in the prior art search a teaching or suggestion for a method comprising: dye-staining a first immune cell protein of a sample, dye-staining a second immune cell protein of the sample; fluorescent-staining a target protein of the sample, measuring a signal derived from the target protein, wherein the fluorescent-staining of the sample is performed after the dye-staining the first immune cell protein and after the dye-staining the second immune cell protein. It was also not found in the prior art search a teaching or suggestion for the benefits of such limitations, such as those disclosed in Applicant’s specification in paragraphs 0067-0073.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1678